IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 


NO. 44,330-02




 EX PARTE STEVE RODRIGUEZ






HABEAS CORPUS APPLICATION
           FROM BEXAR COUNTY            



Per Curiam.  Hervey, J., not participating.  Holcomb, J., dissents.  Cochran, J., filed a statement

concurring in the denial of relief in which Price, J., joined.
 

ORDER

 

	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, § 5.  This cause was remanded to the convicting court for
consideration of applicant's claim that he is mentally retarded and his execution would violate the
United States Constitution.
	The convicting court conducted a hearing, in which the applicant and the State presented the
testimony of witnesses and introduced exhibits in support of their respective positions.  After 


Rodriguez   -2-
consideration, the judge of the convicting court entered his findings of fact and conclusions of law. 
The trial judge recommended that relief be denied.
	This Court has reviewed the record with respect  to applicant's allegations.  We adopt the
trial judge's findings and conclusions.  Applicant has failed to show, by a preponderance of the
evidence, that he has adaptive behavioral deficits sufficient to be considered mentally retarded or to
place him in that category of persons for whom  a national consensus against  execution exists.    See
Atkins v. Virginia, 536 U.S. 304, 317, 122 S.Ct. 2242, 2250 (2002).  Based upon the trial court's
findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF JUNE, 2005.
Publish